 Case 18-14808          Doc 427     Filed 11/15/19 Entered 11/15/19 17:24:09            Desc Main
                                     Document     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                    (EASTERN DIVISION)

In re:

IDL DEVELOPMENT, INC.,                            Chapter 11
                                                  Case No. 18-14808-CJP
                  Debtor.


                     VERIFIED STATEMENT BY CHAPTER 11 TRUSTEE
                        PURSUANT TO FED. R. BANKR. P. 2007.1(c)

         David B. Madoff, the Chapter 11 Trustee appointed by the United States Trustee in this

case, makes the following statement under the pains and penalties of perjury:

         1.       I have reviewed the Schedules, Docket, Creditor Matrix and certain other

documents related to this case. Based on that review, I hereby state that I have no connections

with the Debtor, creditors or any other person in interest, their respective attorneys and

accountants, the United States Trustee, or any person employed in the office of the United States

Trustee, except as set forth below:

         2.       I have worked on many cases in the past that have also involved Attorney Anne

While, who is the Examiner in this case, as well as the attorneys at Murphy & King, counsel for

the Debtor.

         3.       I am a member of the Chapter 7 trustee panel, which is appointed by the United

States Trustee.

         4.       I understand that, in the 1990’s, the principals of the Debtor, Messrs. Sousa and

Nagel, formerly worked for or held a stake in Molten Metal Technology, which was previously a

Chapter 11 debtor before this Court. At that time, I was an associate attorney for the law firm of

Cohn & Kelakos, which was the debtor’s counsel. I worked as an associate on the bankruptcy
 Case 18-14808      Doc 427     Filed 11/15/19 Entered 11/15/19 17:24:09          Desc Main
                                 Document     Page 2 of 3



case. But, I do not know either Mr. Sousa or Mr. Nagel, and do not recall working with them.



       Executed under the pains and penalties of perjury this 15th day of November, 2019.



                                    /s/ David B. Madoff
                                    David B. Madoff (BBO#552968)
                                    MADOFF & KHOURY LLP
                                    124 Washington Street
                                    Foxboro, MA 02035
                                    508-543-0040
                                    madoff@mandkllp.com




                                               2
 Case 18-14808       Doc 427      Filed 11/15/19 Entered 11/15/19 17:24:09              Desc Main
                                   Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on November 15, 2019, he caused copies of the

foregoing to be served by ECF on all parties that have requested notice in this case.


                                             /s/ David B. Madoff
                                             David B. Madoff (BBO#552968)




                                                 3
